[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING RE: MOTION TO COMPEL
The plaintiff seeks an order to compel the defendant to answer nine questions. The questions are set forth on pages three and four of the plaintiff's motion to compel, which is pleading number 134. The defendant objects to the motion.
The objections to questions 1 and 2 are overruled. The objections to questions 3, 4, 5, 6, 7, and 8 are sustained. Question 9 was answered at the deposition.
THIM, JUDGE CT Page 5118-Q